Citation Nr: 1202163	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran testified before the undersigned during a travel board hearing at the RO in St. Petersburg, Florida.  A copy of the transcript has been associated with the claims file.  

The Board notes that the Veteran initially asserted a claim of service connection for PTSD.  However, he has also been diagnosed with depressive disorder and alcohol dependence.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matters of service connection for psychiatric disabilities other than PTSD diagnosed are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has recharacterized the issue to reflect that it is one of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).

Here, the Veteran's VA Form DD 214 indicates that that the Veteran received the Combat Infantry Badge (CIB) and the Purple Heart Medal, which denote combat service.  

It must be noted that, as a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  This section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id., citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  As the CIB and Purple Heart Medal denote combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) and in-service incurrence is conceded.  As such, the remaining issues include current disability and nexus to service.  

The post-service treatment records indicate that the Veteran has received diagnoses of PTSD, depressive disorder, and alcohol dependence.  It is noted that service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. § 105, 1131; 38 C.F.R. § 3.301; VAOPGCPREC 2-98.  The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran has consistently asserted that his military experiences have caused him to experience recurrent thoughts, hypervigilance, fear, nightmares, difficulty sleeping, panic attacks, and suicidal ideation.  See October 2009 VA Form 9.  A veteran, as a layperson, is competent to report symptoms that he/she experiences or has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  He is not however competent to provide a diagnosis or etiological opinion as to any acquired psychiatric disabilities.  

As noted above, the Veteran initially asserted a specific service connection claim for PTSD.  During the adjudication of the PTSD claim, the Veteran was afforded a September 2008 VA examination.  During that examination, the VA examiner noted that the Veteran suffered from alcohol dependence although the examiner recognized that outpatient treatment records also indicate treatment for PTSD.  However, the September 2008 assessment is silent for such a diagnosis.  The examiner also did not indicate the Veteran's diagnosis and treatment for depressive disorder or provide an opinion as to whether the Veteran's alcohol dependence was precipitated by any psychiatric disorders.  Despite finding that the Veteran had intense psychological distress at exposure to internal or external cues, avoidance, sleep problems, hypervigilance, and exaggerated startle response, the Veteran was found not to have PTSD because his re-experiencing symptoms were not significant and he had minimal avoidance numbing symptoms.  Instead, the examiner diagnosed the Veteran with alcohol dependence, in early remission.  After finding that the Veteran did not meet the criteria for PTSD, the examiner did not provide any further diagnosis for other psychiatric disabilities or an etiological opinion for any other psychiatric disabilities.  As noted in the Introduction, the Board recharacterized this claim as one claim of service connection for an acquired psychiatric disorder, to PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1.  In light of this recharacterization, the Board finds that the September 2008 VA examination is inadequate.  Nieves-Rodriguez, 22 Vet. App. 295; Barr, 21 Vet. App. 303.  

As such, the Veteran should be afforded another VA psychiatric examination to determine the diagnosis and etiology of any current acquired psychiatric disability.  The VA examiner should opine as to whether his psychiatric disabilities precipitated his alcohol abuse.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VA Medical Center in Gainesville, Florida from May 2009 to the present for any acquired psychiatric disabilities.  Associate all such available records with the claims folder.

2. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed psychiatric disorder(s), to include PTSD and a depressive disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. All appropriate tests and studies should be conducted.

Specifically, the examiner is asked to determine whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.  If PTSD is diagnosed, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors were sufficient to produce a diagnosis of PTSD.  The examiner should opine whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's claimed PTSD is related to his active service.

Even if the Veteran does not meet the criteria for a PTSD diagnosis, the examiner is asked to determine the etiology of any other acquired psychiatric disorder(s).  The examiner should express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability is related to service, including the noted in-service stressors.  

The examiner is also asked to provide an opinion as to whether any psychiatric disabilities precipitated the Veteran's alcohol abuse.  

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to report to the scheduled examinations.  These consequences could include the denial of his claim.  See 38 C.F.R. § 3.655 (2011).  The letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder.  If the correspondence is returned as undeliverable, this must also be included the claims folder.

3. Then, the RO should then readjudicate the claim.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


